Citation Nr: 1208874	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  09-04 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a left ankle disability.

6.  Entitlement to service connection for residuals of a left toe fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1985 to May 1988 (and thereafter served in the Army National Guard).  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Cleveland, Ohio VARO.  In October 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  At the hearing the Veteran submitted additional evidence with a waiver of initial RO consideration, and also requested, and was granted, a 60 day abeyance period for the submission of further additional evidence; further additional evidence has been received. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matters on appeal.  See 38 C.F.R. § 3.159 (2011).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion be obtained, there are four factors for consideration:  (1) Whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court of Appeals for Veterans Claims (Court) has held that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran alleges that several of the claimed disabilities being remanded were caused by injuries sustained in parachute landings.  The record shows he completed jump school, and was awarded the Parachute Badge.  

Regarding a low back disability, the Veteran's STRs include a March 1987 record showing complaints of low back pain for 5 days.  He reported that he hurt his back during airborne operations, and he only remembered hitting the ground very hard; the assessment was mechanical low back pain.  The Veteran testified at the October 2011 Travel Board hearing that this notation was made right after a parachute jump at Fort Bragg in which he landed on a medic's vehicle and fell to the ground, injuring his low back; he testified that he has had back symptoms since that time.  On September 2006 VA treatment, he complained of pain along the right lower spine on examination; his gait was antalgic.  X-rays of the lumbosacral vertebrae were normal, and the assessment was back pain.  He testified at the Travel Board hearing that his back pain has since worsened.

Regarding the right knee, the STRs include an October 1986 report of right knee pain for three days after falling in a fox hole.  The knee was negative for joint line tenderness or ligament laxity but positive for patellar grinding; the assessment was patellofemoral pain syndrome.  On September 2006 VA treatment, the Veteran complained of bilateral knee pain.  X-rays of each knee showed a bipartite patella but no other osseous or articular abnormality; the assessment was knee pain.  In a November 2006 statement, he reported that he injured his right knee in service and it gives out at times, causing him to fall.

Regarding the left knee, the STRs show December 1985 complaints of left knee pain for 2 weeks following a parachute landing.  There was mild swelling on the inner aspect of the knee, the medial collateral ligament area was tender, there was joint line and patella facet tenderness, and range of motion was limited; no laxity was noted and the joint was stable.  An X-ray of the left knee was negative.  The diagnosis was left knee medial collateral ligament strain, a soft cast was placed, and the Veteran was given crutches and placed on physical profile for one week.  In August and October 2006 statements, the Veteran stated that he twisted his left knee in approximately November or December 1985 while participating in jumps for graduation from airborne school.  As noted above, September 2006 X-rays of each knee showed a bipartite patella but no other osseous or articular abnormality, and the assessment was knee pain.  In a statement submitted at the Travel Board hearing (with a waiver of RO jurisdiction), the Veteran's parents stated that they drove to Fort Benning in 1985 to see the Veteran graduate from "jump school" but arrived to find that his leg was in a brace and he was walking with crutches due to a knee injury.  (The statement does not specify which knee was injured.)  They stated that he had had no previous injuries to the knee but he has had problems with the knee since that injury in service.

Regarding the right ankle, the STRs show complaints of right ankle pain in August 1986 after a parachute jump; the Veteran reported that he twisted his ankle during the jump.  The initial swelling had gone down but the pain continued, and the ankle showed decreased range of motion with dorsiflexion.  He was seen twice that month regarding the ankle, though X-rays showed no fracture; the assessment was sprained ankle.  He was given crutches and placed on physical profile.  In a November 2006 statement, the Veteran reported that he injured his right ankle in service and it gives out at times, causing him to fall.

Regarding the left ankle and the residuals of a fractured left toe, in an August 2006 statement, the Veteran stated that he "messed up" his left ankle in a jump sometime in the year 1987.  In an October 2006 statement, he stated that he was parachuting into the Mojave Desert at night as a part of Operation Gallant Eagle '87' in 1987, but they were not dropped into the Drop Zone and no medics were present; he stated that he twisted his ankle and hurt his toe on landing.  He stated that he was evacuated by helicopter, placed in a field hospital, and put in a cast for six to nine weeks.  September 2006 X-rays of the left ankle showed a tiny avulsion fracture fragment at the tip of the medial malleolus, age indeterminate; September 2006 X-rays of the left foot showed evidence for an old fracture of the distal shaft of the proximal phalanx of the first digit of the foot with resulting arthritis of the first metatarsophalangeal joint, and no acute fracture injury was seen.  In a September 2011 buddy statement (submitted with a waiver of RO consideration at the Travel Board hearing), former fellow serviceman J.P, stated that he and the Veteran were involved in military exercise Gallant Eagle '87' in the Mojave Desert, at which time the Veteran injured his ankle and was treated in a field hospital for two weeks.  (The statement does not specify which ankle was injured.)  At the October 2011 Travel Board hearing, the Veteran testified that following a jump in 1987 he was taken by Medivac to a field hospital for two weeks, at which time a soft cast was placed; he was then flown to Fort Bragg and placed in a hard cast for nine weeks.  The STRs currently in the claims file are silent for any such treatment for the left ankle and left great toe in 1987.  However, the Veteran's detailed accounts (which the Board finds no reason to question at this time) suggest there may be outstanding STRs, including from the occasions when casting was applied/removed.  A review of the claims file found that exhaustive development for such treatment records (from Fort Bragg for the time period in question) has not been completed.  Given the critical nature of any such records, further development to secure them is necessary.

Regarding all of the disabilities, the Veteran testified that he has had increasing back and knee pain, and he has experienced his knees and ankles giving out, causing him to fall to the ground.  He testified that he has used braces and Ace bandage wraps on his knees and ankles.  The claims file also includes lay statements from the Veteran's wife describing his ongoing back, knees, ankles, and toe symptoms.

The Veteran has stated (and is competent to observe) that he has continued to have symptoms of the low back, both knees, both ankles, and left great toe since separation from service.  Given the medical evidence of injuries to the back, both knees, and the right ankle in service, the buddy statement corroborating the Veteran's account of a left ankle injury in service, and the credible specific testimony regarding treatment of a fractured left great toe in service, as well as the Veteran's accounts that he has experienced symptoms of the back, both knees, both ankles, and left great toe continuously since service, the "low threshold" standard outlined in McLendon is met.  The questions presented (whether based on the entire record the Veteran has current disabilities of the low back, either knee, either ankle, and/or the left great toe related to any injury/injuries in service) is a medical question, and a VA nexus examination is necessary to determine the nature of, and likely etiology for, any current disabilities of the low back, either knee, either ankle, and/or the left great toe.

Furthermore, the Veteran testified that he sought private treatment for these claimed disabilities prior to first seeking VA treatment in 2006.  A review of the claims file reveals no private treatment records in evidence.  Based on the Veteran's testimony, there may be outstanding non-VA treatment records, and they must be specifically sought.  The Veteran's co-operation is needed for such development.  The RO should attempt to obtain any such non-VA records, with the Veteran's assistance.  
 
The Veteran is advised that under 38 C.F.R. § 3.158(a), where evidence (to include identifying information and releases for VA to obtain private records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.   

Finally, the Veteran testified that he began seeking treatment for his claimed disabilities with VA in 2006.  A review of the claims file found that the only VA treatment records in evidence are from September and November 2006, indicating that there may be additional VA treatment records not yet associated with the claims file.  Such records of treatment would be pertinent and perhaps critical evidence regarding all five claims on appeal; VA treatment records are constructively in evidence and must be secured.

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for exhaustive development to secure complete STRs records of the alleged treatment  the Veteran received for injuries sustained in service, specifically including the application and removal of any casts.  The development must specifically include contacting the base medical facility at Fort Bragg with a request for such records.  If no further records are located, it should be so noted in the record, along with a description of the scope of the search, and the Veteran should be so notified.

2.  The RO should ask the Veteran to identify the providers of all treatment/evaluation he has received for the disabilities at issue since his separation from service (records of which are not already associated with the claims file), and to submit authorizations for release to VA of any such non-VA records.  He should be afforded the time allowed by regulation to respond.  The RO should secure for the record copies of the complete clinical records of the Veteran's treatment/evaluation from the identified sources, and any (and all) pertinent VA treatment records since November 2006.  The RO should review the records received, and arrange for any further development suggested by the information therein.  

3.  The RO should then arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of any disabilities found of the back, either knee, and/or either ankle, and whether or not he has any pathology identifiable as a residual of a left great toe fracture in service.  The Veteran's claims files (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following:  

(a) Please identify (by medical diagnosis) the Veteran's current disabilities of the back, knees, ankles, and/or left great toe.

(b) As to each disability entity diagnosed of the back, either knee, either ankle, and/or left great toe, please indicate what is the most likely etiology for such disability?  Specifically, is it at least as likely as not (a 50% or greater probability) that it was incurred in the Veteran's active duty service?  The opinion must specifically include comment as to whether the disability picture presented (by each disability entity diagnosed) is consistent with the Veteran's accounts that he has had such disability ever since his discharge from active service (in May 1988)?

The examiner must explain the rationale for all opinions offered.  

4.  The RO should then readjudicate the matters on appeal.  If any claim remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

